           Case 3:20-cv-00687-VLB Document 19 Filed 11/16/20 Page 1 of 2




 TROY LAW, PLLC
 John Troy (JT 0481)
 41-25 Kissena Boulevard Suite 103
 Flushing, NY 11355
 Tel: (718) 762-1324
 Attorney for the Plaintiff, proposed FLSA Collective and
 potential Rule 23 Class                                      Case No. 20-cv-00687

 UNITED STATES DISTRICT COURT
 DISTRICT OF CONNECTICUT
 ---------------------------------------------------------X   29 U.S.C. § 216(b)
 Ming Hui Lin,                                                COLLECTIVE ACTION &
 on his own behalf and on behalf of others similarly          FED. R. CIV. P. 23 CLASS
 situated                                                     ACTION
                                     Plaintiff,
                                     v.
                                                              NOTICE OF PLAINTIFF'S
 NEW CHINA KING ZHENG INC
         d/b/a New China King;;                               MOTION FOR
 FANG RONG ZHENG                                              CONDITIONAL
                                                              COLLECTIVE
                                     Defendants.              CERTIFICATION
 ---------------------------------------------------------X


        PLEASE TAKE NOTICE that upon the annexed Declaration of John Troy, sworn to on

November 16, 2020, and all exhibits attached thereto, and upon all prior pleadings and proceedings

herein, the undersigned shall move this Court, at the United States Courthouse for the District of

Connecticut, before the Honorable Vanessa L. Bryant for an Order:

       (1) granting collective action status, under the Fair Labor Standards Act (“FLSA”), 29
U.S.C. § 216(b);
        (2) ordering the Defendants within fourteen (14) days of the entry of this Order to produce
an Excel spreadsheet containing first and last name, last known address with apartment number (if
applicable), the last known telephone numbers, last known e-mail addresses, WhatsApp, WeChat
ID and/or FaceBook usernames (if applicable), and work location, dates of employment and
position of ALL current and former non-exempt and non-managerial employees employed at
any time from May 16, 2017 (three years prior to the filing of the Complaint) to the date when the
Court so-orders the Notice of Pendency and Consent to Join Form or the date when Defendants
provide the name list, whichever is later;




                                                     1 of 2
          Case 3:20-cv-00687-VLB Document 19 Filed 11/16/20 Page 2 of 2




        (3) authorizing that notice of this matter be disseminated, in any relevant language via
mail, email, text message, website or social media messages, chats, or posts, to all members of the
putative class within twenty-one (21) days after receipt of a complete and accurate Excel
spreadsheet with affidavit from Defendants certifying that the list is complete and from existing
employment records;

         (4) authorizing an opt-in period of 90 days from the day of dissemination of the notice and
its translation;
       (5) authorizing the Plaintiff to publish the full opt-in notice on Plaintiffs’ counsel’s website;

      (6) authorizing the publication of a short form of the notice may also be published to social
media groups specifically targeting the Chinese-speaking American immigrant worker
community;

        (7) ordering the Defendants to post the approved Proposed Notice in all relevant languages,
in a conspicuous and unobstructed locations likely to be seen by all currently employed members
of the collective, and the notice shall remain posted throughout the opt-in period, at the workplace;

       (8) ordering the Plaintiffs to publish the Notice of Pendency, in an abbreviated form to be
approved by the Court, at Defendants’ expense by social media and by publication in newspaper
should Defendants fail to furnish a complete Excel list or more than 20% of the Notice be returned
as undeliverable with no forwarding address to be published in English, and Chinese; and

       (9) ordering the equitable tolling on the statute of limitation on this suit be tolled for 90
days until the expiration of the Opt-in Period.


Dated: Flushing, New York
     November 16, 2020
                                       TROY LAW, PLLC
                                       Attorneys for the Plaintiff, proposed FLSA
                                       Collective and potential Rule 23 Class

                                       /s/ John Troy
                                       John Troy (JT0481)




                                                2 of 2
